Case 3:21-cv-00452-HEH-EWH Document 2 Filed 07/30/21 Page 1 of 2 PagelD# 12

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

 

CORRIE GILLISPIE, )
Petitioner,
Vv. ) Civil Action No. 3:21CV452—HEH
UNITED STATES OF AMERICA, 5
Respondent.
MEMORANDUM OPINION
(Denying § 2255 Motion)

Corrie Gillispie, a federal prisoner currently incarcerated in FCI Petersburg, was
convicted and sentenced in the United States District Court for the Eastern District of
Tennessee on September 7, 2018. See United States v. Gillispie, No. 1:16CR77-TRM-—
CHS-1 (E.D. Tenn. Sept. 28, 2018). On July 14, 2021, the Court received from Gillispie
a hand-written document titled, “NOTICE THAT PETITIONER IS UNLAWFULLY
HELD UNDER VIRGINIA’S JURISDICTION WITHOUT JUSTIFICATION,” in which
he attacks his convictions and sentences for various human-trafficking offenses from the
Eastern District of Tennessee. (ECF No. 1.)

A motion pursuant to 28 U.S.C. § 2255 provides the primary means of collateral
attack on the imposition of a federal conviction and sentence. See Pack v. Yusuff, 218
F.3d 448, 451 (Sth Cir. 2000) (quoting Cox v. Warden, Fed. Det. Ctr., 911 F.2d 1111,
1113 (Sth Cir. 1990)). To the extent that Gillispie wishes to challenge his convictions or

his sentences, he must file a § 2255 motion in the court where he was convicted and
Case 3:21-cv-00452-HEH-EWH Document 2 Filed 07/30/21 Page 2 of 2 PagelD# 13

sentenced. Accordingly, Gillispie’s present submission, which the Court construes as an
attempt to file a § 2255 motion, will be denied without prejudice. The action will be
dismissed. A certificate of appealability will be denied.

The Clerk is directed to forward to Gillispie the form for filing a motion under 28
U.S.C. § 2255. Any § 2255 motion that Gillispie files must conform to the rules
governing such motions and be sworn to under the penalty of perjury. See Rules
Governing § 2255 Proceedings for the U.S. District Courts, Rule 2(b). Gillispie is also
advised that § 2255 motions are subject to a one-year statute of limitations and a
restriction against second or successive petitions. See 28 U.S.C. § 2255(f), (h). If
Gillispie desires to file a § 2255 motion at this time, he should complete the form and
send it to the United States District Court for the Eastern District of Tennessee.

An appropriate Order shall accompany this Memorandum Opinion.

ANWO /s/

Henry E. Hudson
Date: July 30, 202] Senior United States District Judge
Richmond, ‘Virginia
